NOTE: This order is n0np1'ecedentia1.
United States Court of Appeals
for the FederaI Circuit
AMKOR TECHNOLOGY, INC.,
/-‘1ppellant,
V.
INTERNATIONAL TRADE COMMISSION, '
Appellee,
and
CARSEM (M) SDN BHD, CARSEM
SEMICONDUCTOR SDN BHD (ALs0 KNOWN As
REcAMs SDN BHI)), AND CARSEM, INC.,
Interven0rs.
201()~1550
011 appeal from the United States Inte1‘nati0nal T1'ade
C0n1missi0n in InveStigati011 N0. 337-TA-501.
ON MOTION
ORDER
Up0n consideration of Amk0r Techn0l0g'y, Inc.’s mo-
tion t0 withdraw C0nstantine L. Tre1a, Jr. as principal

AMKOR TECH V. ITC 2
counsel and to substitute Bryan Farney as principal
c0unse1,
IT ls ORDERED THAT:
The motion is granted Bryan Farney should
promptly file a new entry of appearance as principal
counsel
FOR THE COURT
JAN 11 zim /swan H01iba1y '
Date J an Horba1y .
Clerk
cc: C0nstantine L. Tre1a, Jr., Esq.
Bryan Farney, Esq.
Michae1 Liberman, Esq.
L0uis S. Mastriani, Esq.
s21
FlLED
u.s. count or AP F0n
ms FEneRAL ¢"iiiE2'i‘:li?n
JAN 1 1 2011
.lANH9RBAl.Y
G.ERK